Title: From Thomas Jefferson to George Jefferson, 7 January 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington. Jan. 7. 1802.
          
          I was in the act of beginning this letter when I recieved your’s of the 2d. inst. covering your account, balance in my favor £19.17.6. not having time at this moment even to cast an eye over it, I proceed to my object of inclosing you fifteen hundred dollars, in bank bills, to wit 14. of 100. D. each, 1. of 50. 1. of 20. & 3. of 10. D. each. these, for greater security, I have cut in two, and forward now only one half of each bill. the other half shall follow by another post. they are wrapt in water-proof paper. the intention of this remittance is to enable you to pay for me
          
            
               
              D c.
            
            
              to Colo. Charles Lilburne Lewis or order of Albemarle
              562.50
            
            
              to mr Joseph Bullock, atty, for Christopher Smith of Louisa, or order
              473.33
            
            
              to a mr Bonduron of Albemarle or order
              112.50
            
            
               
              1148.33
            
          
          I shall inclose these orders on you; but as they have reason to expect the money is lodged in your hands subject to their order, be pleased to answer their orders, without waiting the ceremony of recieving mine now inclosed to them. accept assurances of my affectionate esteem.
          
            Th: Jefferson
          
        